Name: Council Regulation (EC) No 2156/2001 of 5 November 2001 repealing Regulation (EC) No 926/98 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  political geography;  defence
 Date Published: nan

 Avis juridique important|32001R2156Council Regulation (EC) No 2156/2001 of 5 November 2001 repealing Regulation (EC) No 926/98 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia Official Journal L 289 , 06/11/2001 P. 0005 - 0005Council Regulation (EC) No 2156/2001of 5 November 2001repealing Regulation (EC) No 926/98 concerning the reduction of certain economic relations with the Federal Republic of YugoslaviaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 301 thereof,Having regard to Council Common Position 2001/719/CFSP of 8 October 2001 amending Common Position 96/184/CFSP concerning arms exports to the former Yugoslavia and Common Position 98/240/CFSP on restrictive measures against the Federal Republic of Yugoslavia(1),Having regard to the proposal from the Commission,Whereas:(1) In order to give effect to Resolution 1367(2001) of the United Nations Security Council, the Council has determined that, in relation to Federal Republic of Yugoslavia, the arms embargo should be lifted and that the ban on the sale and supply of equipment which might be used for internal repression or terrorism had become superfluous.(2) Accordingly, the ban on the sale and supply of such equipment to the Federal Republic of Yugoslavia should be lifted immediately,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 926/98(2) is hereby repealed.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 2001.For the CouncilThe PresidentR. Miller(1) OJ L 268, 9.10.2001, p. 49.(2) OJ L 130, 1.5.1998, p. 1.